Concurring Opinion by
Mr. Justice Roberts :
I join in the Court’s opinion with the understanding that “implementation” by the Public Utility Commission of the Borough’s defined reasonable underground wiring district means that the Public Utility Commission has the initial and exclusive authority to first determine, as it does in any other public utility regulatory matter, whether the Borough’s defined district should become operative. Once the Public Utility Commission has affirmatively decided to implement the Borough’s underground wiring district, the Commission then additionally assumes exclusive control over the physical details of the project, such as timing, rates, service and construction.
The Court’s adoption of the language in Lansdale Borough v. Philadelphia Electric Co., 403 Pa. 647, 170 A. 2d 565 (1961), leads inescapably to the requirement of Public Utility Commission approval: “Although the Borough is armed with the provisions of the Borough Code, it can only effectuate its purpose by initially proceeding before the P.U.C. . . .” Id. at 651, 170 A. 2d at 567.
*583Any other determination would clearly signal the end of unified utility regulation within this Commonwealth. The practical effect of allowing the Borough of Monroeville to compel public utilities to relocate their existing overhead wiring would be to permit a borough, free from any statewide considerations or prior approval by the Public Utility Commission, to require, as in this instance, the expenditure of over $1,000,000 by public utilities.* Obviously, these and similar expenditures would become part of the utilities’ rate base, and accordingly, would be reflected in increased consumer rates. It is equally obvious that to permit these higher rates to be imposed on consumers outside of the borough would be in effect allowing the borough, by its unilateral action, to influence rates outside its geographic boundaries. Thus, it would appear reasonable to assume that the rate-making authority could impose these increased rates solely upon those subscribers within the borough. These additional costs could make utility usage by these consumers exceedingly expensive.
Mr. Justice Pomeroy joins in this concurring opinion.

 Duquesne Light in its brief at page 26, and at oral argument, asserted that the costs of- the proposed Monroeville under-grounding project would exceed $400,000 per mile, with the project extending approximately two and one-half miles. Further, appellant Bell, in its brief, at page 9, alleges that its costs, based on 1967 undergrounding estimates, will be approximately $275,000.